 In theMatterof SFAS SHIPPINGCOMPANY,INC. (ROBIN LINE)andSEAFARERS'INTERNATIONAL UNION OF NORTH AMERICA,A.F.of L.Case- No.R-00.33-DecidedSeptember3. 5, 1940Jurisdiction:water transportation industry.Investigation and Certification of Representatives:fusal to accord recognition to the union : request that certification beobtained; election necessary.Labor organization excluded from ballot because of failure to show thatithad been designated by any employees within appropriateunit as theirbargaining representative.Unit Appropriate for Collective Bargaining:unlicensed personnel in the deck,engine, and stewards' department, except wireless and radiooperators, andjunior engineers who hold licenses.Mr. Lawrence FiskandMr. Frank B. Barns,of New York City,for. the Company.Mr. Charlton Ogb-urn,byMr. C. C: Johnson,of New York City,andMr. John Hawk,of New York City for the S. I. U.-Mr.William L. Standard,byMr.- Louis H. Rubenstein,of New-York City for the N. M. U.Mr. Robert F. Kore.tz,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 4,1940, Seafarers'International Union of North Amer-ica,_ herein called the S.I.U., filed a petition with the RegionalDirector for "the Second Region(New York City),on March 23,1940, an amended petition,and on July 23; 1940, a second amendedpetition,alleging thata question affecting commerce had arisen,concerning the representation of employees of Seas Shipping Com.,pany, Inc., New YorkCity,herein called the Company,and re-questing an investigation and certification of representatives pursu-ant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On August 9, 1940,the National LaborRelations Board, herein -called the Board, acting pursuant toi.Secti_oii27 N. L R. B., No. 97460 SEA'S SHIPPING COMPANY, INC. (ROBIN LINE)4619 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conductit and to provide for an appropriate hearing upoi>, due notice.On August 23, 1940, the Regional Director issued a notice of hear-ing, copies of which, together with copies of the second amendedpetition,were duly served upon the Company, the S. I. U., andNationalMaritime Union of America, herein called the N. M. U.,a labor organization claiming to represent employees directly affectedby the investigation.Pursuant to the notice and to subsequentnotices of postponement and of advancement of hearing, a hearingwas held on September 5 and 6, 1940, at New York City, beforeMartin I. Rose, the Trial Examiner duly designated by the Board.The Company, the S. I. U., and the N. M. U. appeared and, wererepresented by counsel.All parties participated in the hearing andexamine witnesses, and to introduce evidence bearing on the issues.-During the course of the hearing, the Trial Examiner-made severalrulings on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSeas Shipping Company, Inc., a New York corporation with itsprincipal\otfice in New York City, is engaged in the business of trans-porting freight and occasional passengers between the United Statesand Africa. Iii the conduct of its business the Company operatesthe following vessels having as their home port New York City :theRobin Hood, Robin Goodfellow, Robin Adair, Robin Grey,Greylock,Maine, Pipestone County, West Iinboden,andAlgic.InAfrica these vessels call at all ports from Capetown to Beira in -SouthAfrica and up the east coast of Africa to Mombasa. The totalunlicensed personnel employed by the Company on its vessels numbersapproximately 239. ,The Company admits, and we find, that it is engaged in trans-portation and commerce among the several States and between -theUnited States and foreign countries, and that the unlicensed person-nel employed by the Company on the afore-mentioned vessels aredirectly engaged in such transportation and commerce.'The Company's shipsalsoreceive and discharge cargo at the ports of Philadelphia,Pennsylvania, and Baltimore, Maryland. 462DECISIONS OF NATIONAL LABOR -RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDSeafarers' International Union - of North America, affiliated withAmerican Federation of Labor, and National Maritime Union ofAmerica, affiliated with Congress of Industrial Organizations, arelabor organizations admitting to membership. unlicensed personnelemployed in the deck, engine, and stewards' departments of thevessels operated by the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn April 13, 1938, the Board certified the predecessor of the S. I. U.as the statutory representative of the unlicensed personnel employedin the -deck, engine, and stewards' departments, except wireless andradio operators, chief electricians on electrically driven ships, andjunior engineers who hold licenses, on the vessels operated out ofAtlantic and Gulf ports by the Company.' In a letter to the Com-pany dated January 20, 1940, the S. I. U. claimed that a majorityof the unlicensed personnel employed aboard the Company's vesselshad designated it as their representative for the purposes of collectivebargaining and requested a conference to negotiate an agreement withthe Company.The Company declined to grant the request of theS. I. U. on the ground that it was precluded by the afore-mentionedcertification of the Board, and refused to grant recognition or other-wise bargain collectively with the S. I. 'U. as statutory representativeuntil the S. I. U. was certified as such representative by the Board.At the kiearing there was introduced in evidence a report preparedby the Regional Director showing that a substantial number of em-ployees in the unit hereinafter found to be appropriate have desig-nated the S. I. U. as their representative for the purposes of collectivebargaining.3Although the N. M. U. claimed that it had been desig-2Matter of American France Line,et at.(SeasShipping Company, Inc.)andInterna-tional Seamen'sUnion of America, 6 N. LR. B. 559 In those proceedings "InternationalSeamen's Union of North America, or its successor, affiliated with the American FederationofLabor," was certified as statutory representative.Thereafter, on May 25, 1938, theBoard issued a Supplemental Decision and Amendment to Certification of Representativesinwhich it found that American Federation of Labor had granted exclusive jurisdictiontoAmerican Federation of Labor Seamen's Union No 21420 to replace jurisdictionformerly vested in and surrendered by the Atlantic and Gulf Districts of InternationalSeamen's Union of America, and accordingly directed that the afore-mentioned certificationbe amended by the substitution of American Federation of Labor Seamen's Union No.21420 as statutory representative.Matter of American Fiance Line, et atandInterna-tional Seamen's Union of America,7 N. L. R. B. 439 In or about October 1938 :AmericanFederation of Labor recalled the federal charter of Aniei lean Federation of Labor Sea-men's Union No 21420, and issued an international charter to Seafarers' InternationalUnion of North America as its successor3The Regional Director reported that the S I. U had submitted to her petitionsdatedMarch 24 and July, 26, 1940, bearing 144 appaienti^ genuine signatures, inwhich the signets designated the S. I U as their representatn e foi the purposes of collec-tive bargaining ; that all of the said 144 signatures appear to be those of poisons 0r hosenames are on the Company's pay roll of July 31, 1940, «hich contained the names of 239 SEAS SHIPPINGGOPIPANY,INC.(ROBIN LINE)463`.nated by employees of the Company as their representative for thepurposes of collective bargaining, it has failed to make any showing--in support of its claim.'The .Company admitted, and we find, that a question has arisenconcerning the representation of employees of the Company and thatsuch question tends to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.IV. THE APPROPRIATE UNITThe parties stipulated that all the unlicensed personnel employedon vessels operated by the Company in the deck, engine, and stewards'-departments, except wireless and radio operators, and junior engineers-who hold licenses, constitute a unit appropriate for the purposes ofcollective bargaining.We see no reason to alter the agreement ofthe parties as to the definition of the appropriate unit, which issubstantially the same as that found appropriate in our prior De-cision involving the same parties.sWe find that all, the unlicensed personnel employed on vessels.operated by the Company in the deck, engine, and steward's depart-ments, except wireless and radio operators, and junior engineers whohold licenses, constitute a unit appropriate for the purposes of collec-tive bargaining and that said unit will insure to the employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot. Since, as-pointed out above, the N. M. U. made no showing that any employeesof the Company have designated it as their representative for thepurposes of collective bargaining, we shall not include the name ofthe N. M. U. upon the ballot in the election which we shall direct.persons in the unit alleged in the petition to be appropriate; and that, in addition, theS I U. submitted its membership roster and dues record containing the names of 203persons'Prior to and on the first day of the hearing a request was made that the N. M U. sub-mit evidence of designation.On the second and final day of the hearing, September 6, 1940,in response to the N. M. U 's request for an adjournment for the purpose of obtainingsuch evidence, the Tiial Examiner, with the consent of all the parties, allowed theRegional Director, with the proviso that the Regional Director would submit a statementin regard thereto for inclusion in the record, or, in the event that no evdence was sub-nutted, a statement to that effect for inclusion in the record.The Regional Director hassubmitted a statement dated 11 : 00 a. in , September 10, 19401 stating that no evidencehad been submitted to her by the N. M U. in support of its claim of designation5Matter of American France Line, et at (Seas Shipping Company, Inc)andInter-nationalSeamen's Union of America, 3 N. LR. B 64. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall direct that elections on the Company's ships shall be con-ducted as soon as convenient and beginning as promptly as is prac-ticable after the date of this Direction of Election, under the directionand supervision of the Regional Director, who shall determine, in herdiscretion the exact time, place, and procedure for posting noticesof election and for balloting on each ship, provided, however, thateach vessel will be posted with a notice of election, a,sample ballot,a list of employees eligible to vote, and a notice of the time and placewhere balloting will be conducted, at some port of call in the UnitedStates prior to the poi;t where balloting is conducted, or, in the eventthe vessel is to be posted and voted in the same port without anintervening trip, at least 48 hours before balloting is conducted.Those-eligible to vote in the election will be the unlicensed per-sonnel employed by the Company within the appropriate unit, whoare employed on a vessel operated by the Company when it is postedand who are still so employed at the time balloting takes place, pro-vided, however, that if any person so employed be transferred fromone ship, of the Company to another during 'the period when theelections are being conducted, he shall be entitled to vote but once.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following:ICONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the Iepre-sentation of employees of Seas Shipping Company, Inc., New'YorkCity, within the, meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.2.All the unlicensed personnel employed on vessels operated by theCompany in the deck, engine, and stewards' departments, exceptwireless and radio operators, and junior engineers who hold licenses,constitutes a unit appropriate for the purposes of collective bargain-ing, within the meaning of Section 9 (b) of the National Labor Re-lations Act.DIRECTION OF ELECTIONBy. virtue of and pursuant to the power vested in the NationalLabor Relations Board of Section 9 (c) of the National Labor Re-lations Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto determine representatives for the purposes of collective bargain-ing with Seas Shipping Company, Inc., New York City, an electionby secret ballot shall be conducted as soon as convenient and begin- SEAS SHIPPING COMPANY, INC. (ROBIN LINE)465ping as promptly as practicable after the date of this Direction ofElection in conformity with the rules set forth hereinabove for theconduct of such election, under the direction and supervision of theRegional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations, among all the un-licensed personnel employed on vessels operated by the Company inthe deck, engine, and, stewards' departments, except wireless andradio operators, and junior engineers'who hold licenses, at the timethe vessels are posted and still employed in the same capacity at thetime the election is held, to determine whether or not they desire tobe represented by Seafarers' International Union of North Americafor the, purposes of collective bargaining.323428-42-vol. 27-31